Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-15-00342-CV

                VILLA DIJON CONDOMINIUM ASSOCIATION, INC.
                        and Implicity Management Company,
                                     Appellants

                                            v.

                           Mary WINTERS and Mila Cheatom,
                                     Appellees

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2015-CI-03926
                     Honorable John D. Gabriel, Jr., Judge Presiding

       BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

        In accordance with this court’s opinion of this date, the memorandum opinion and
judgment issued on September 7, 2016 in this case are WITHDRAWN. This court ORDERS that
this appeal is REINSTATED on the docket of the court. This court additionally ORDERS that
this appeal is DISMISSED. We further ORDER that each party will bear its own costs of this
appeal.

      SIGNED October 5, 2016.


                                             _________________________________
                                             Jason Pulliam, Justice